PER CURIAM.
The bills of lading contained the express condition that the carrier should not be liable for “deterioration of fresh fruits or vegetables, ® » » moisture by fresh or salt water, condensation, “ * * decay of every kind or vice propre.” The burden of proof, therefore, was upon the libelant to show that the deterioration or decay might have been avoided by the exercise *796of reasonable skill and attention on the part of the steamship. He contended that there had been insufficient ventilation, but we concur in the finding of the district judge that he has failed to show by a fair preponderance of proof that the garlic was not given such ventilation as is usual and ordinarily sufficient on vessels of this character. There is no direct proof that the ventilating pipes which led into the between decks were obstructed, and, in the absence of proof, we cannot infer that such was the fact, merely from the circumstance that the hatch in the between decks was closed and caulked.
The decree of the district court is affirmed, with costs.